Citation Nr: 1441874	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-03 108	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for congestive heart failure.

2.  Entitlement to service connection for shaving bumps.

3.  Entitlement to service connection for a left foot condition. 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the Veteran revoked a power of attorney for representation by a veterans service organization.  Although the Veteran appointed a private attorney representative in August 2013, the power of attorney limited the representation to claims that are not currently before the Board.  Thus, the Board considers the Veteran to be self represented for the issues on appeal.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that adjudication of the issues on appeal would be premature at this time.  The Veteran requested a videoconference hearing on his VA Form 9, which was received at the RO in February 2011.  A review of the record does not reflect that the Veteran has been afforded an opportunity to appear before a Veteran's Law Judge and it does not appear that the request was withdrawn.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for his requested hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with the docket number of this appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

